DETAILED ACTION
Claims 1-3, 5-12, 14-16, and 21-26 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/20 has been entered.
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not teach the limitations of the independent claims as a whole.
The most pertinent prior art of record are Price US 20180256245, Kase US 20180117365, and Yates 20160058492.
Price teaches an ultrasonic device that has electrodes on the jaws so that spot coagulation can be done at the user’s discursion.  Kase teaches a pair of forceps where there is an alternative button to activate the electrodes.  Yates teaches an ultrasonic blade on forceps where the ultrasonic energy is activated during the closure of the jaws.  However, the references do not teach a button that is held down while the jaws are actuated.  The button provides energy to the electrodes on the ultrasonic jaws. Even though the button is held down the energy to the electrodes does not initiate until the jaws are at a partial closure then the energy goes to the electrodes on the ultrasonic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794